AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case         (form modified within District on Sept. 30, 2019)
                        Sheet I



                                            UNITED STATES DISTRICT COURT
                                                                  Southern District of New York
                                                                                      )
               UNITED STATES OF AMERICA                                               )         JUDGMENT IN A CRIMINAL CASE
                                    V.                                                )
                            Braulio Lopez                                             )
                                                                                                Case Number: 1: S416 Cr. 00829-05(AKH)
                                                                                      )
                                                                                      )         USM Number: 78709-054
                                                                                      )
                                                                                      )         Jason Davis/ AUSA, Daniel Tracer
                                                                                      )         Defendant's Attorney
THE DEFENDANT:
!Yl" pleaded guilty to count(s)          1, 2, 3,4
D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                                   Offense Ended
18 USC 1956(h) and                  Conspiracy to commit money laundering                                               12/31/2015

1956( a)(2)(A)

18USC1956(a)(2)(A)and .2. International money laundering                                                                12/31/2015                   2

       The defendant is sentenced as provided in pages 2 through                     _ _5_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
Ill Count(s)    _A_l_o..J...p-'-e----'
                                  n_c_o_u_n_ts' - - - - - - - -   •   is    Ill are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution ,
the defenclant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                       2/7/2020
                                                                                    Date of Imposition of Judgment



                        USDCSDNY
                                                                                    SigreoDudge
                        DOCUMENT
                        ELECTRON ICA LLY FILED
                        DOC#:                                                                      Hon. Alvin K. Hellerstein , U.S. District Judge
                                  - - -·-t-- - , r - - - -
                        DATE FILE D: 2/ I( /2-02:u                                  Name and Title of Judge
                                                 I      I


                                                                                            ~         ' II      1-~L 'C>
                                                                                    Date
AO 245B (Rev. 09/ 19) Judgment in Criminal Case
                       Sheet 2 - Imprisonment

                                                                                                   Judgment - Page      2   of   5
 DEFENDANT: Braulio Lopez
 CASE NUMBER: 1: S416 Cr. 00829-0S(AKH)

                                                              IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  time served . The defendant is notified of his right to appeal.




      0 The court makes the following recommendations to the Bureau of Prisons:




      0 The defendant is remanded to the custody of the United States Marshal.

      0 The defendant shall surrender to the United States Marshal for this district:
           0    at                                0    a.m.     0   p.m.     on
                     ----------
           0    as notified by the United States Marshal.

      0 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           0    before 2 p.m. on

           0    as notified by the United States Marshal.

           0    as notified by the Probation or Pretrial Services Office.



                                                                    RETURN
 I have executed this judgment as follows:




           Defendant delivered on                                                       to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                               UNITED STATES MARSHAL



                                                                            By - -------,-,,---~-----           - -------
                                                                                        DEPUTY UNITED ST ATES MARSHAL
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                          Judgment -   Page       3    of        5
 DEFENDANT: Braulio Lopez
 CASE NUMBER: 1: S416 Cr. 00829-0S(AKH)
                                                 CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment               Restitution               Fine                    AV AA Assessment*              JVT A Assessment**
 TOTALS            $    400 .00              $   6,697,085.68         $                       $                               $



 D The determination of restitution is deferred until           -----
                                                                             . An Amended Judgm ent in a Criminal Case (AO 245C) wi ll be
      entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priorit)t order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                    Total Loss***               Restitution Ordered             Priority or Percentage
  Servicio de Administracion Tributaria (SA)                               $6,697,085.68               $6,697,085.68




 TOTALS                                $               6,697,085.68               $               6,697,085.68
                                                                                      - - -- - - - - - -


 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the               D fine     D restitution.
       D the interest requirement for the            D     fine    D restitution is modified as follows :

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA, and 113A of Title              I 8 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments
                                                                                                              Judgment - Page   4     of      5
 DEFENDANT: Braulio Lopez
 CASE NUMBER: 1: S416 Cr. 00829-0S(AKH)

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows :

 A     ~      Lump sum payment of$         400.00             due immediately, balance due


              •    not later than                                 , or
              •    in accordance with
                                         •    C,
                                                    •    D,
                                                              •    E, or
                                                                               •    F below; or

 B     •      Payment to begin immediately (may be combined with           •   c,       D D,or      D F below); or
 C     D Payment in equal           _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                            (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal           _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                            (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
              term of supervision; or

 E     D      Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     !ill   Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons ' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                   Joint and Several                Corresponding Payee,
       (including defendant number)                       Total Amount                         Amount                          if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the United States:




 Payments ~ha}l be applied _in the following ord~r: (I) ~sse_ssment, (2) restitution principal, (3) ~estitution interest, (4) AV AA assessment,
 (5) fine pnnc1pal, (o) fine mterest, (7) community rest1tut1on, (8) JVTA assessment, (9) penalties, and (I 0) costs, mcluding cost of
 prosecution and court costs.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6B - Schedule of Payments
                                                                            Judgment-Page _ _ of
DEFENDANT: Braulio Lopez
CASE NUMBER: 1: S416 Cr. 00829-05(AKH)

                                            ADDITIONAL FORFEITED PROPERTY
   The defendant shall forfeit monies in the amount of $6,697,085.68.
